

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.1

CSX Long Term Incentive Plan
2009-2011 Cycle




Purpose and Objective


The CSX Long Term Incentive Plan (“LTIP” or “the “Plan”) is the vehicle pursuant
to which CSX Corporation (“CSX”) awards Performance Grants, as described in
Section 8 of the CSX Omnibus Incentive Plan. The purpose of LTIP is to reward
eligible employees for their contribution to the attainment of improved
operating results which is intended to result in CSX share price appreciation.
Grant amounts, approved by the Compensation Committee of CSX’s Board of
Directors (the “Committee”), are based on an employee’s job position,
accountability, and the potential to impact CSX’s financial results.


The Plan seeks to motivate and reward employees through the issuance of
Performance Grants, represented in the form of units. Grants are payable upon
achievement of certain levels of Operating Ratio (as defined herein) during a
given performance period and are referred to as Performance Awards at the time
of payment.  Performance Awards are payable in the form of CSX common stock.


Effective Date and Term


The 2009–2011 LTIP Cycle (the “2009–2011 Cycle” or “Cycle”) is the three-year
period during which performance is measured.  The Cycle commences May 5, 2009
(“the Effective Date”) and ends December 30, 2011.


Eligibility and Participation


Active employees of CSX or a participating affiliate (the Company or
collectively, the “Companies”) in salary Band 06 and above as of the Effective
Date shall participate in the 2009–2011 LTIP Cycle (“Participants”) and shall
receive Performance Grants in accordance with the dollar value schedule approved
by the Committee. The CSX Compensation and Benefits Department calculates the
Performance Grants for each salary band level. The Performance Grant schedule is
maintained in the office of the Plan Administrator.


Employees hired or promoted into Band 06 and above after the Effective Date and
before the end of the 2009–2011 Cycle will receive a pro rata allocation of
Performance Grants based on their participation (and status as full time or
part-time).  Participants who are moved to a higher or lower Band during the
Cycle will receive a pro rata reallocation of Performance Grants pertaining to
each applicable Band based upon the number of months of participation in each
Band relative to the number of months in the Cycle.  The same pro rata method
will be used for employees who transfer between union and non-union employment.
For purposes of the pro rata calculation, participation begins on the first day
of the month following the date the Participant was hired, promoted, demoted, or
transferred.  Notwithstanding the preceding sentence, any Participant who is
hired at or promoted to a salary level making such Participant a “covered
employee” under Internal Revenue Code Section 162(m) must have had a period of
service of at least 3 months to qualify for a Performance Grant at that level.
In such cases, the pro rata calculation shall be made as of the date of hire or
promotion.


Plan Design


Performance Grant Value


Under the long-term incentive compensation program design, the Committee
approves the annual competitive dollar value of long-term incentive compensation
for each Band. For the 2009-2011 Cycle, performance units comprise 75% of the
value approved by the Committee and restricted stock units comprise the other
25% which is provided in a separate grant.



--------------------------------------------------------------------------------


Performance Units are calculated by dividing the annual grant value for each
Band by the average closing price of CSX common stock during the most recent
three months preceding the Effective Date.  For the 2009-2011 Cycle, the average
stock price equaled $27.31, representing the months of February, March and April
2009.  This price is used solely to determine the number of Performance Units
granted to each Participant at the commencement of the Cycle.


Performance Measure


Operating Ratio is the single performance measure used in the 2009-2011 Cycle
and is defined as consolidated CSX Corporation operating expenses divided by
operating revenue.  It is calculated excluding nonrecurring items disclosed in
the financial statements.  Performance achievement for the Cycle is based on
Operating Ratio as measured in the third and final year of the Cycle (2011).


Using this measure to determine payout levels reinforces the correlation between
an improving Operating Ratio and an increasing stock price.  Efforts to improve
the Operating Ratio align CSX’s business objectives in a way that allows
individuals to equate personal actions to desired performance outcomes.  Each
Plan Participant should be motivated to grow revenue, reduce expense, improve
service, increase productivity, improve safety, and increase asset utilization
and rationalization.


As the price of fuel has a significant impact on this particular performance
measure, the Operating Ratio targets vary based on the average cost of oil per
barrel outside of a pre-determined range (‘fuel collar”) established at the
beginning of the Cycle based on the average price per barrel of oil according to
West Texas Intermediate (WTI).  The chart in Exhibit A reflects the Operating
Ratio targets and related Performance Awards at various WTI per barrel oil
prices and provides a payout example.


Performance Awards


As shown in the Performance Measure Table in Exhibit A, Performance Awards are
paid as a percentage of a Participant’s Performance Unit Grant based upon the
applicable CSX 2011 Operating Ratio discussed above.  All Performance Awards
will be paid in CSX common stock.


Impact of Change in Employment Status


Performance Awards will be paid only to Participants who are actively employed
by the Companies at the end of the applicable three-year performance cycle.
Except as provided below, all other Participants whose employment terminates
prior to the end of the Cycle shall forfeit any and all Performance Grants and
thus receive no Performance Award. All Performance Awards will be payable no
later than March 15 following the end of the Cycle.


A Participant whose employment terminates due to death, disability, or
retirement, shall be eligible to receive a pro rata Performance Award under the
LTIP if the Participant would have received a Performance Award had there been
no death, disability, or retirement.  The pro rata Performance Award will be
determined based upon the number of months of participation relative to the
number of months in the Cycle.  Retirement shall mean (i) the attainment of age
55 and 10 years of Company service, or (ii) the attainment of age 65. Disability
shall mean long-term disability as defined in the CSX Corporation Salary
Continuance and Long-Term Disability Plan.  In the case of death, such
Performance Awards shall be made to the Participant’s estate, or as otherwise
directed by law.


2

--------------------------------------------------------------------------------


Participants whose hours are reduced so that they are no longer full time active
employees during the 2009–2011 LTIP Cycle, as a result of a phased retirement or
similar program at the request of or with the consent of CSX, shall be entitled
to a pro rata Performance Award to the date of such change, and a pro rata
reduced Performance Award for the remaining portion of such 2009–2011 Cycle
worked based on the reduced hours.


A Participant who commits an act involving moral turpitude that adversely
affects the reputation or business of the Companies or violates the conditions
stated in (i) through (v) of the Claw Back Provision contained herein, shall
forfeit any Performance Grant.  Examples of acts of moral turpitude include
dishonesty or fraud involving the Companies, their employees, vendors or
customers and violations of CSX’s Code of Ethics.


No Performance Award is considered earned under the Plan until the Compensation
Committee approves the Operating Ratio level of achievement for the Cycle and
approves the Payment Awards.


Taxation of Performance Awards


Performance Awards will be paid in shares of CSX common stock.  The value
received by the Participant is taxable income, therefore CSX is required to
withhold income taxes at the prescribed rates for both supplemental income and
employment taxes at the time the Performance Awards are paid.  CSX will withhold
the minimum number of shares (in whole shares) equal in value to such required
amount.  No additional voluntary withholding amount is permitted.  An example of
the withholding calculation is shown in Exhibit A.  Participants in the CSX
Executive Deferred Compensation Plan may defer receipt of Performance Awards.


Plan Administration


The Senior Vice President - Human Resources and Labor Relations of CSX shall be
the Plan Administrator and shall interpret and construe the provisions of the
Plan subject to the terms of the CSX Omnibus Incentive Plan and the Compensation
Committee’s authority and responsibility under the CSX Omnibus Incentive Plan
and Internal Revenue Code Section 162(m).


Plan Amendments and Termination


Consistent with Internal Revenue Code Section 162(m), the Compensation Committee
reserves the right to terminate, adjust, amend, or suspend the Plan at any time
and at its sole discretion.


Claw Back Provision


The Claw Back Provision discussed herein applies only to Participants in Band 10
and above.


If such Participant receives a Performance Award, the following terms and
conditions shall apply for the subsequent two-year period from the payout
(whether or not such Participant continues to be employed by the Company).


3

--------------------------------------------------------------------------------


Such Participants, shall


(i)  
not, without written Company consent, work for a Class I railroad in a capacity
similar to the function performed over the 5 years prior to termination; or for
a customer or supplier for whom the Participant has had direct work
responsibility in the prior 12 months in a capacity similar to the functions
performed over the  5 years prior to termination;

(ii)  
not, without written Company consent, solicit employees to work for a competitor
in a capacity similar to such solicited employee’s capacity;

(iii)  
not, without written Company consent, solicit the Companies’ customers on behalf
of a competitor;

(iv)  
not, without written Company consent, act in a manner adversarial or in any way
contrary to the best interests of the Company; (for example, testifying as an
expert witness or becoming associated with a union or law firm that takes
positions adverse to the Companies);

(v)  
provide the Company with information or documentation showing compliance with
conditions (i), (ii), (iii), and (iv) stated above, if requested by the Plan
Administrator.



If a Participant breaches any of the conditions set forth above in this Claw
Back Provision, the Participant shall repay to the Company an amount equal to
the value of the Performance Award.  The value of the Performance Award is
measured by the amount reported on Form W-2 for tax purposes.  Any amount due
hereunder shall be paid by the Participant within thirty (30) days of notice by
the Company to the Participant that the Participant has breached a condition
stated above.


In the event of Company accounting irregularities discovered within 2 years
after receipt of Performance Awards, which requires the Company to materially
restate its financial statements, the Participant shall repay all amounts in
excess of the proper Award as determined under the restated financial
statements.


By accepting a Performance Award, the Participant authorizes the Company to
withhold, to the extent permitted by law, the amount it may otherwise owe to the
Participant in any other capacity whatsoever. In cases where all or part of the
Performance Award is deferred under the CSX Executive Deferred Compensation
Plan, breach of these conditions shall result in an immediate forfeiture of the
portion deferred—including any earnings thereon from the date of deferral.


The Claw Back provision shall not survive any change in control event as defined
in the CSX Omnibus Incentive Plan ocurring during the Cycle.


Consideration for Noncompete Agreement


In consideration for eligibility under this 2009–2011 LTIP Cycle, Employees in
Band 10 and above  must enter into a noncompete agreement, if not already in
effect, as prescribed and agreed to by CSX.  Eligibility in the 2009–2011 LTIP
Cycle for Employees in Band 10 and above is conditioned upon the existence of
such noncompete agreement.


Miscellaneous


The adoption of the 2009–2011 Cycle of the LTIP does not imply any commitment to
continue the Plan or any other long term incentive compensation plan or program
for any succeeding year or period. Neither the Plan, nor any Performance Grant
or Performance Award made under the Plan shall create any employment contract or
relationship between the Companies and any Participant.


Committee  Discretion


The Compensation Committee, in its sole discretion, may also reduce any payout
otherwise earned by Executive Team Participants by up to 30% based upon
accomplishment of certain company initiatives set forth in Exhibit B.


4

--------------------------------------------------------------------------------


Exhibit A




Exhibit A contains specific quantitative or qualitative performance-related
factors considered by the Compensation Committee of the Board of Directors, or
other factors or criteria involving confidential trade secrets or confidential
commercial or financial information, the disclosure of which would result in
competitive harm for CSX.







































 
5

--------------------------------------------------------------------------------

 

Exhibit B




Exhibit B contains specific quantitative or qualitative performance-related
factors considered by the Compensation Committee of the Board of Directors, or
other factors or criteria involving confidential trade secrets or confidential
commercial or financial information, the disclosure of which would result in
competitive harm for CSX.



 
6

--------------------------------------------------------------------------------

 
